22 F.3d 1106NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Paul P. WOLSTENHOLME, Plaintiff-Appellant,v.COVERED STORAGE CORP. and The Metamora Elevator Co.,Defendants-Appellees.
No. 94-1192.
United States Court of Appeals, Federal Circuit.
March 28, 1994.

Appeal from a decision of the United States District Court for the Southern District of Ohio in C2-92-488 entered February 1, 1994, Judge John D. Holschuh.
S.D.Ohio
REMANDED.

ORDER

1
The Appellant having moved for remand of this cause for further proceedings in the United States District Court, and no opposition having been made by the Appellees, it is ORDERED:


2
That this matter is remanded to the United States District Court for the Southern District of Ohio for further proceedings appropriate and incidental to entry of final judgment.